370 F.2d 916
John Rory O'MOORE, Appellant,v.UNITED STATES of America, Appellee.
No. 23741.
United States Court of Appeals Fifth Circuit.
January 6, 1967.
Rehearing Denied February 10, 1967.

Aram P. Goshgarian, Miami Beach, Fla., Albert Wilensky, Miami, Fla., for appellant.
James O. Murphy, Jr., Donald Bierman, Asst. U. S. Attys., Miami, Fla., William A. Meadows, Jr., U. S. Atty., Miami, Fla., for appellee.
Before BROWN, BELL and DYER, Circuit Judges.
PER CURIAM:


1
O'Moore was convicted under 50 U.S. C.A.Appendix §§ 456(j), 462, for refusal to perform non-military duties assigned to him after his local draft board had accorded him the status of a conscientious objector. Two principal attacks warrant comment. O'Moore contends he was denied the right to offer so-called expert testimony, the effect of which would have been to show that under no circumstances could a member of the Jehovah Witness Religion be compelled to submit to any law which would draft him for work or service to any government. The District Judge declined to receive this testimony. He also complains of the Court's charge that, under circumstances where there is no question of his religious beliefs or good faith, such beliefs would not excuse his deliberate, nonaccidental refusal to comply with the law.


2
Where a person's status as a conscientious objector is at issue, considerable latitude is allowed to determine his good faith. Cf. Dickinson v. United States, 1953, 346 U.S. 389, 74 S.Ct. 152, 98 L.Ed. 132; Rempel v. United States, 10 Cir., 1955, 220 F.2d 949; United States v. Ballard, 1944, 322 U.S. 78, 64 S.Ct. 882, 88 L.Ed. 1148; United States v. Hartman, 2 Cir., 1954, 209 F.2d 366. But where the status and the good faith thereof is conceded, it was not error to exclude the proffered testimony. Regardless of the religious tenets of O'Moore's faith, it is his duty — and the law may attach sanctions to compel obedience — to obey valid laws. His religious beliefs cannot excuse a knowing and willful refusal. United States v. Bendik, 2 Cir., 1955, 220 F.2d 249; Warren v. United States, 10 Cir., 1949, 177 F.2d 596. Petitioner's other contentions are also without merit.


3
Affirmed.